DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Mukherjee (US 7751633 B1, hereinafter “Mukherjee”)
Thirumalai et al. (US 20170201753 A1, hereinafter “Thirumalai”)
Grossman (US 20140198122 A1, hereinafter “Grossman”)
in view of Kim et al. (US 10034024 A1, hereinafter “Kim”)
Yuasa et al. (US 6184888 B1, hereinafter “Yuasa”)
Chao et al. (US 20200296423 A1, hereinafter “Chao”)


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jihwan Yeo on 06/09/2022.
1. (Currently Amended) A method for compressing image data, comprising:
identifying, by a processor, a plurality of sub-blocks of a block of image data including a first sub-block and a second sub-block;
identifying, by the processor, for a first data characteristic of data of the first sub- block and a second data characteristic of data of the second sub-block, a number of bits per pixel sample, an offset of a starting endpoint representing a number of zero values in pixel samples in each sub-block, and a range of values of pixel samples within each sub-block, the range of values being determined to satisfy a cost function of a compression rate and a distortion efficiency;
determining, by the processor, a first compression technique based at least on the first data characteristic of the first sub-block;
determining, by the processor, a second compression technique, based at least on the second data characteristic of the second sub-block; and
compressing, by the processor, the first sub-block using the first compression technique and the second sub-block using the second compression technique.
9. (Currently Amended) A device for compressing image data, comprising:
one or more processors, coupled to memory and configured to identify a plurality of sub-blocks of a block of image data including a first sub-block and a second sub-block;
identify, for a first data characteristic of data of the first sub-block and a second data characteristic of data of the second sub-block, a number of bits per pixel sample, an offset of a starting endpoint representing a number of zero values in pixel samples in each sub- block, and a range of values of pixel samples within each sub-block, the range of values being determined to satisfy a cost function of a compression rate and a distortion efficiency;
determine a first compression technique based at least on the first data characteristic of the first sub-block;
determine a second compression technique based at least on the second data characteristic of the second sub-block; and
compress the first sub-block using the first compression technique and the second sub-block using the second compression technique.
17. (Currently Amended) A non-transitory computer readable medium storing program instructions for causing one or more processors to:
identify a plurality of sub-blocks of a block of image data including a first sub- block and a second sub-block;
identify, for a first data characteristic of data of the first sub-block and a second data characteristic of data of the second sub-block, a number of bits per pixel sample, an offset of a starting endpoint representing a number of zero values in pixel samples in each sub-block, and a range of values of pixel samples within each sub-block, the range of values being determined to satisfy a cost function of a compression rate and a distortion efficiency;
determine a first compression technique based at least on the first data characteristic of the first sub-block;
determine a second compression technique based at least on the second data characteristic of the second sub-block; and
compress the first sub-block using the first compression technique and the second sub-block using the second compression technique.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Mukherjee teaches a method for compressing image data (Mukherjee abstract col. 1 lines 14-26, figs. 1 and 2, where Mukherjee discloses a method, device and program for compressing an image), comprising:
identifying, by a processor, a plurality of sub-blocks of a block of image data including a first sub-block and a second sub-block (Mukherjee col. 1lines 39-col. 8 lines 13, col. 14 lines 1-54, figs. 1-3, and 5; where Mukherjee discloses  identifying a plurality of sub-block of image data wherein at least a processor can be used);
identifying, by the processor, for a first data characteristic of data of the first sub-block and a second data characteristic of data of the second sub-block, a number of bits per pixel sample, an offset of starting endpoint and a range of values of pixel samples (Mukherjee col. 6 lines 26-33, col. 15 lines 20-40, where Mukherjee discloses analyzing the block content to determine what compression mode should be used to encode the block, the mode is chosen based on the number of bits per pixel, claim 8, determining the number of bits to encode based on the target compression rate or distortion requires knowing the starting point and the ending point of the point to be taking in the particular block );
determining, by the processor, a first compression technique based at least on the first data characteristic of the first sub-block (Mukherjee col. 6 lines 26-33, fig. 1-3);
determining, by the processor, a second compression technique, based at least on the second data characteristic of the second sub-block (Mukherjee col. 6 lines 26-33, claim 1, fig. 1-3); and
compressing, by the processor, the first sub-block using the first compression technique and the second sub-block using the second compression technique (Mukherjee col. 6 lines 26-33, claim 1, fig. 1-3).
	Although Mukherjee teaches that wavelet-based compression schemes are processor intensive and so exact a performance penalty, which implies that the system is intended to be implemented using processor or processor, he fails to explicitly teach if the system is implemented using processor.
However, Thirumalai teaches a system and method for calculating distortion in display stream compression (DSC), wherein video compression and coding are performed using processors. And video image are subdivided into a plurality of sub-blocks and channels based on their color content and determine a coding mode or coding rate to use from a plurality of coding modes (Thirumalai abstract, [0007], [0028]-[0029], [0051], [0054], [0061], [0065]-[0067], figs. 2, 3, 5 and 6).
Therefore, taking the teachings of Mukherjee and Thirumalai as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to implement the compression and the decompression using processor, since processor is well known in the art as a good device for performing such a task because of its compact size and processing power it can provide
Although examiner believes that Mukherjee teaches offset since the offset can be zero, for the sake of completeness applicant is directed to Kim, where Kim teaches encoding (i) information of a flag indicating whether offset information is encoded and (ii) transform coefficients of each of the quantized transform blocks, wherein the offset information indicates offset values, the offset values indicating pixel values used for compensating for distortion incurred by the difference between original pixels and reconstructed pixels, wherein, when the flag indicates that the offset information is encoded, the method further comprises adding the offset values to the reconstructed pixels in the deblocking filtered current block, and encoding the offset information for indicating the offset values, wherein the method further comprises generating a bitstream including the encoded information of the flag and the encoded offset information, the predicted block and the residual subblocks (Kim claim 1) furthermore, in the same line of endeavor Chao teaches grouped coding for palette syntax in video coding wherein syntax elements necessary for construction of pixels in an index group include one or more syntax elements that indicate a number of zeros that precede a non -zero entry in an array that indicates whether entries from a predictor palette are reused in the current palette (Chao [0209]) in order the number of zero values determining the offset such as where the non-zero bits start.
Therefore, taking the teachings of Mukherjee, Thirumalai Kim and Chao as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to identify an offset (zero or otherwise) of a starting point of the non-zero values in the block and chose the compression mode accordingly such that the most relevant information is encoded and best encoder is used.
The combination of the cited references above fails to teach wherein determining a range of values within each of the first and second sub-blocks such that the range of values satisfy a target cost function of (1) a compression rate and (2) a distortion efficiency.
It would not have been obvious to one of ordinary skill in the art at the time of the effective filing date to arrive at the invention as claimed. Therefore, claims 1-2, 4-10, 12-18, 21-22 are allowable over the cited prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        June 9, 2022